Citation Nr: 0800805	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-17 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disorder.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide and pesticide exposure.

3.  Entitlement to service connection for non-Hodgkin's 
lymphoma, to include as due to herbicide and pesticide 
exposure.

4.  Entitlement to an increased rating for hearing loss.

5.  Entitlement to an increased rating for tinnitus.

6.  Entitlement to service connection for a disorder 
manifested by sleep impairment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to January 
1976.  This matter is on appeal from the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran has claimed that his diabetes mellitus and non-
Hodgkin's lymphoma are due to, inter alia, exposure to 
herbicides while serving in Vietnam.  His DD Form 214 
indicates that he "served Gulf of Siam" but does not 
indicate that he set foot on land in Vietnam.  Further, he 
claimed at a Travel Board hearing before the undersigned not 
to have set foot on land in Vietnam during this service but 
rather to have flown in a helicopter over the land and to 
have served on a ship close to Vietnam.  

Claims based on herbicide exposure in which the only evidence 
of exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam are subject to a 
stay imposed as a result of the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Haas v. 
Nicholson, No. 04-491 (U.S. Vet. App. Aug. 16, 2006).  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs imposed a stay at 
the Board on the adjudication of claims affected by Haas.  

In light of the fact that the veteran's claims are based on 
or inextricably intertwined with herbicide exposure in 
Vietnam in which the only evidence of exposure is service 
aboard a ship near Vietnam, the issues of entitlement to 
service connection for diabetes mellitus type II and for non-
Hodgkin's lymphoma are stayed.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
cases that have been stayed will be resumed.  

The veteran testified before the Board in July 2007.  A 
transcript of the hearing is of record.  The issue of an 
increased rating for hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was treated for a left elbow lesion during 
service but no chronic pathology was noted.

2.  A chronic left elbow disorder has not been shown.

3.  At the hearing before the Board, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew the appeal for service connection a sleep disorder.

4.  In January 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of the appeal for increased rating 
for tinnitus was requested.




CONCLUSIONS OF LAW

1.  A left elbow disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1131, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  The criteria for withdrawal of a Substantive Appeal on 
the issue of service connection for a disorder manifested by 
sleep impairment have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

3.  The criteria for withdrawal of a Substantive Appeal on 
the issue of an increased rating for tinnitus have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Left Elbow Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records indicate treatment for 
a lesion on the left elbow in April 1974.  Nothing regarding 
this condition was listed on the veteran's later separation 
examination, thereby suggesting that the in-service 
occurrence was acute and transitory.

Significantly, the veteran has not submitted, and the 
evidence does not show, a currently-diagnosed left elbow 
disability.  Specifically, he underwent a VA examination in 
January 2005, at which time he reported intermittent pain in 
the left elbow; however, no diagnosis related to the left 
elbow was made.  The examiner concluded that the veteran's 
intermittent pain was unrelated to the shoulder injury in 
service and that the etiology of the pain was unknown.  An 
uncertain etiology is not sufficient to establish service-
connection.

Furthermore, despite the fact that the veteran was treated 
for a left elbow lesion in service, without a current 
diagnosis of a disability, a claim for service connection 
cannot be made.  As service connection may only be granted 
for a current disability, when a claimed condition is not 
shown, there may be no grant of service connection.  See 38 
U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, regarding the above claim, the Board has 
considered the veteran's statements asserting a relationship 
between left elbow symptomatology and service.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a left elbow 
disorder and there is no doubt to be otherwise resolved.

Withdrawal of Claims for Service Connection

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).

In this case, in July 2007, the veteran submitted sworn 
testimony clearly indicating his wish to withdraw his appeal 
for the issue of entitlement to service connection for a 
sleep disorder.  In addition, in January 2006, he submitted a 
written statement clearly indicating his wish to withdraw his 
appeal for the issue of entitlement to an increased rating 
for tinnitus.

The veteran has withdrawn his appeal regarding each of these 
issues and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and 
they are dismissed.

Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant regarding his claim for 
entitlement to service connection for a left elbow disability 
in September 2003 that fully addressed all four notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a letter sent in 
conjunction with a June 2006 supplemental statement of the 
case, the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, private medical records, and service medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  

While the veteran testified that he receives Social Security 
Administration benefits because of disability due to his non-
Hodgkin's lymphoma, there is no need to obtain these records 
prior to the Board's adjudication as they have not been 
indicated to be pertinent to the claim at hand regarding his 
left elbow.

In addition, the appellant was afforded a VA medical 
examination in January 2005. Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Moreover, with respect to the claims for a sleep disorder and 
tinnitus, inasmuch as the claims were withdrawn, the 
provisions of the VCAA are not for application.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a left elbow disability is denied.

The claim for entitlement to service connection for sleep 
apnea is dismissed without prejudice.

The claim for entitlement to an increased rating for tinnitus 
is dismissed without prejudice.


REMAND

With respect to the remaining claim, the veteran contends 
that his hearing loss disability is worse than currently 
evaluated.  In view of his on-going complaints, the medical 
evidence received to date, the contentions advanced, and the 
posture of the case at this time, the Board finds that a 
remand is indicated.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make arrangements for 
the veteran to be afforded a VA audiology 
examination to determine the nature and 
extent of his hearing loss disability.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


